                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     MICHAEL PEACE,                                      Case No. 19-cv-04691-SI
                                   7                     Plaintiff,
                                                                                             ORDER EXTENDING DEADLINE FOR
                                   8              v.                                         AMENDED COMPLAINT AND
                                                                                             DENYING REQUEST FOR COUNSEL
                                   9     850 BRYANT STREET, et al.,
                                                                                             Re: Dkt. No. 9
                                  10                     Defendants.

                                  11           Plaintiff has filed a request for an extension of the deadline to file his amended complaint.
                                  12   Upon due consideration, the request is GRANTED. Docket No. 9. Plaintiff must file his amended
Northern District of California
 United States District Court




                                  13   complaint no later than January 10, 2020. Failure to file the amended complaint by the deadline
                                  14   will result in the dismissal of this action.
                                  15           In that same request, plaintiff asked that counsel be appointed to represent him in this action.
                                  16   A district court has the discretion under 28 U.S.C. §1915(e)(1) to designate counsel to represent an
                                  17   indigent civil litigant in exceptional circumstances. See Wilborn v. Escalderon, 789 F.2d 1328,
                                  18   1331 (9th Cir. 1986). This requires an evaluation of both the likelihood of success on the merits
                                  19   and the ability of the plaintiff to articulate his claims pro se in light of the complexity of the legal
                                  20   issues involved. See id. Neither of these factors is dispositive and both must be viewed together
                                  21   before deciding on a request for counsel under § 1915(e)(1). Exceptional circumstances are not
                                  22   present at this time because plaintiff has not yet submitted a pleading that states a claim, let alone
                                  23   one that suggests any likelihood of success on the merits. Plaintiff’s request for appointment of
                                  24   counsel to represent him in this action therefore is DENIED. Docket No. 9.
                                  25           IT IS SO ORDERED.
                                  26   Dated: December 3, 2019
                                  27                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  28                                                     United States District Judge
